Citation Nr: 0617091	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-41 359	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service connected post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel








INTRODUCTION

The veteran had active service from May 1976 to January 1993 
with three years and 10 months of prior active service

This appeal arises from a March 2004 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on October 10, 2003 to the present 
time, the veteran's service connected PTSD is productive of 
no more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent schedular 
evaluation for PTSD, effective from the October 10, 2003 date 
of claim, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 2003 report from John Lindgren, M.D., indicates 
that he had examined the veteran.  The veteran had been 
injured during an inservice jump and he had suffered from 
chronic PTSD since that time.  PTSD symptoms included daily 
intrusive thoughts, detachment from others, sleep 
disturbance, irritability, anger, concentration problems, 
hypervigilance, depressed mood, decreased energy level, 
occasional thoughts of death, crying spells, frequent visual 
hallucinations, and exaggerated startle response.  The 
veteran preferred spending time alone.  He currently worked 
for Arm Tech.  

On examination, dress was normal.  Speech was normal.  Affect 
was congruent.  Thought processes were linear.  There were no 
current hallucinations or delusions, or suicidal or homicidal 
ideations.  Cognition was grossly intact.  Judgment and 
insight were fair.  Medications were prescribed for anxiety 
and depression.  The diagnosis was chronic, severe PTSD and a 
Global Assessment of Functioning (GAF) score of 35 was 
assessed.  It was opined that the veteran was severely 
compromised in his ability to sustain social and work 
relationships and he was deemed to be permanently and totally 
unemployable.  

On VA examination in February 2004, it was noted that the 
veteran's medical records had been reviewed prior to the 
examination.  The veteran complained that his PTSD symptoms 
had grown worse and that he was unable to stay focused and he 
was irritable and short-tempered.  He suffered from sleep 
disturbance to include interrupted sleep.  Nightmares 
occurred two to three times a week.  Intrusive thoughts, 
anxiety and exaggerated startle reaction were noted.  He was 
uncomfortable in crowds and stayed to himself.  He had 
episodic depression but no panic attacks or suicide attempts.  
There was no history of inpatient treatment; he had been 
receiving ongoing treatment from a private physician for 
about a year.  

The veteran lived by himself, and did his own cooking and 
cleaning.  He had few friends.  He tended to stay in his home 
and occasionally went for a ride or to church.  The veteran 
had been married once; his spouse had been dead for 26 years.  
He had six children, but he said that he was not real close 
to his children.  

The veteran was working full time.  His physical health was 
pretty good.  He had limited social relationships and 
followed solitary recreational and leisure pursuits.  On 
examination, the veteran was alert, cooperative, and casually 
dressed.  There were no loose associations, flight of ideas, 
or homicidal or suicidal ideation.  Mood was a bit sullen.  
Affect was appropriate.  There was no impairment of thought 
processes or communication.  He was oriented times three.  
Remote and recent memory appeared to be good.  Insight and 
judgment were adequate.  

The diagnosis was PTSD and a GAF score of 52 was assigned 
representing moderately severe impairment of functioning.  It 
was further noted that the veteran's PTSD produced difficulty 
in personal relationships and irritability that resulted in 
difficulty with employment, but it was opined that PTSD did 
not preclude employment.

Outpatient records from Dr. Lindgren from November 2003 to 
September 2004 show that dress and speech were consistently 
normal.  The veteran was noted as being slightly anxious and 
depressed in these reports.  Affect was also noted as being 
slightly restricted. 

The veteran's service-connected PTSD is evaluated as 30 
percent disabling from the October 10, 2003 date of claim 
under the provisions of Diagnostic Code 9411 of the Schedule 
for Rating Disabilities, 38 C.F.R. § 4.130 (2005). 

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The GAF scores as noted in the evidence section above reflect 
a scale of psychological, social and occupational functioning 
under a hypothetical continuum of mental illness.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The symptoms listed in VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.130 (2005) reflect a general rating formula for 
mental disorders and are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  The regulations pertaining to rating psychiatric 
disabilities are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

Although not all of the symptoms for a 50 percent evaluation 
as enumerated under DC 9411 are present in the veteran's 
case, the Board finds that the evidence of record more nearly 
approximates the criteria necessary for the assignment of a 
50 percent evaluation for the veteran's service connected 
PTSD.  

The record includes evidence of occupational and social 
impairment with reduced reliability and productivity 
primarily due to PTSD symptoms.  These symptoms include 
intrusive thoughts, avoidance behavior, emotional detachment 
from others, hypervigilance, social isolation, exaggerated 
startle reaction, sleep impairment, nightmares, anger, 
concentration problems, depressed mood, decreased energy 
level, crying spells, visual hallucination, and irritability.  
The veteran did not like being in crowds and generally 
avoided group situations.  Moreover, these symptoms have 
persisted despite the administration of a course of 
medications and ongoing individual psychotherapy.  In sum, 
the above symptoms and the assessment of social and 
industrial impairment resulting from PTSD more nearly equate 
to a 50 percent disability evaluation.

On the other hand, the Board finds that the veteran clearly 
does not meet the criteria for the next higher rating of 70 
percent disabling.  The record does not show evidence of 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking and 
mood.  To the contrary, the veteran is employed on a full 
time basis and he has maintained a "not real close" 
relationship with his six children.  The veteran lives by 
himself and he is self sufficient in running his own 
household.  Furthermore, he has indicated that he has some 
friends and he occasionally enjoys engaging in community 
activities such as going to church or taking a ride.    

Diagnostic Code (DC) 9411 lists a number of symptoms that are 
indicative of an individual who exhibits social and 
industrial impairment at the 70 percent level.  There is no 
evidence that the veteran manifests most of these symptoms.  
On review of the medical record there is no evidence of 
suicidal ideation (the veteran denied suffering from suicidal 
ideation on VA examination although he had occasional 
thoughts of death); there is no evidence of obsessional 
rituals which interfere with routine activities (the veteran 
successfully maintains his employment and he lives by himself 
to include doing his own cleaning and cooking); the veteran's 
speech is not intermittently illogical, obscure, or 
irrelevant (on private examination in September 2003 and on 
VA examination in February 2004, speech was normal); there is 
no evidence of near-continuous panic or depression affecting 
his ability to function independently, appropriately, and 
effectively, (on VA examination the veteran denied suffering 
from panic, and while the veteran suffers from depressed 
mood, there is no evidence that depression affects the 
veteran's ability to function independently, appropriately, 
and effectively); although there is evidence of unprovoked 
irritability, there is no evidence of impaired impulse 
control due to irritability that results in periods of 
violence; there is no evidence of spatial disorientation; and 
there is no evidence of neglect of personal appearance and 
hygiene (in fact, on private and VA examinations, dress was 
normal and appropriate).  Thus, while there is evidence of 
ongoing problems with PTSD symptoms that result in some 
difficulty in the veteran adapting to stressful 
circumstances, these symptoms do not create an inability to 
establish and maintain relationships with what he has termed 
as a few friends and family nor do they preclude him from 
maintaining employment. 

A GAF score of 52 was assigned on VA examination in February 
2004 and a score of 35 was assessed by Dr. Lindgren in 
September 2003.  A score of 35 denotes an individual who has 
some impairment in reality testing or communication such as 
speech being illogical, obscure or irrelevant or one who 
neglects his family, and is unable to work.  As noted above, 
the private and VA reports of examination and the private 
outpatient treatment reports do not support the above listed 
examples of an individual who has symptoms that are 
indicative of a GAF score of 35.  On the other hand, a GAF 
score in the low 50s denotes an individual with moderate 
symptoms (flat affect, for example), or an individual who has 
moderate difficulty in social and occupational functioning 
(e.g., having only a few friends or having conflicts with co-
workers).  The above-discussed evidence regarding the 
veteran's social and industrial adaptability is squarely in 
line with the assignment of a GAF score in the low 50s or 
moderate range.  

In short, the veteran's symptoms do not demonstrate a level 
of disability beyond that which is contemplated by a 50 
percent disability evaluation.  Once again, the 
uncontroverted evidence shows that the veteran maintains his 
family and work relationships.  Thus, the evidence 
underscores moderate not severe impairment due to PTSD 
symptoms, and supports a 50 percent not a 70 percent 
disability evaluation.  Accordingly, the Board finds that the 
evidence supports the assignment of a 50 percent evaluation, 
but no more, from the date of claim on October 10, 2003.  As 
this determination encompasses the entire period of time 
under adjudication, additional inquiry under Fenderson is not 
indicated.  

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2005).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A 70 percent rating is assignable 
when symptoms of a mental disorder cause occupational and 
social impairment with deficiencies in most areas, but the 
medical evidence does not show the presence of deficiencies 
in most areas in this case (see above).  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record shows that the veteran has not been 
hospitalized nor has his psychiatric disability resulted in 
marked interference with employment.  There is no evidence 
that the impairment resulting from PTSD warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by this new 50 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in October 2003 prior to the initial AOJ decision 
granting service connection in March 2004. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in October 2003 as well as a statement 
of the case in October 2004, which notified the appellant of 
the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  This notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As service 
connection has been granted for PTSD, the claim of service 
connection has been substantiated, and any deficiency in the 
notice of the service connection claim is not prejudicial to 
the veteran.  Moreover, the veteran has been notified 
concerning the evidence needed to show entitlement to a 
higher degree of disability for the service connected PTSD.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's private outpatient 
treatment records have been obtained, and it is further noted 
that he has not requested a personal hearing in support of 
his claim.  Accordingly, the Board finds that the evidentiary 
development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in February 2004.  The Board finds that 
the evidence currently of record is adequate to fully and 
fairly evaluate the veteran's appeal under 38 C.F.R. § 3.159 
without affording the veteran another VA examination.  

The Board finds that every effort has been made to seek out 
evidence helpful to the 


veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

From October 10, 2003, entitlement to a 50 percent rating for 
the service connected PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


